Exhibit 99.1 Startech Environmental Implements Stockholder Rights Plan WILTON,CT – July 27, 2009 Startech Environmental Corp. (OTC Bulletin Board: STHK), a fully reporting, Award-winning Environment and Energy Company, today announced that its Board of Directors has unanimously adopted a short-term Stockholder Rights Plan.The Plan will expire on August 24, 2009, unless the rights issued under the Plan become exercisable. The Plan was adopted in response to the pending tender offer of Friendly LRL Holdings, LLC and its affiliates to acquire all of the outstanding shares of Startech Common Stock for a cash price of $0.65 per share.The offer was subsequently amended to eliminate a condition requiring that the Company and Friendly LRL shall have entered into a merger agreement.As previously announced, the Board of Directors of the Company has recommended that Startech stockholders reject the offer and not tender their shares pursuant to the offer at this time. The Plan is intended to allow the Company time to continue discussions with a number of parties regarding an investment without the deadline imposed by Friendly LRL and its offer.Based upon evolving circumstances, the Board could also determine that it would be in the best interests of stockholders to enter into discussions with Friendly LRL, and the Plan would give the Board the opportunity to do so effectively, without the coercive pressure of the offer. The Board has limited the term of the Plan to one month, which is the time that the Board currently believes it requires to address the circumstances of the pending offer and the alternative transactions being considered by the Board and which also takes account of the Company’s current liquidity.The Plan could be renewed or extended, however, if the Board believed that it required additional time and that the renewal or extension was in the best interests of stockholders.The term of the Plan could also be shortened, or its terms could otherwise be modified, if the Board believed that such action was warranted to facilitate a transaction that the Board believed was in the best interests of stockholders. Generally, under the Rights Plan, the Rights will be exercisable if a person or group acquires 15 percent or more of the Company's Common Stock.Each Right will then entitle all stockholders, other than the acquiring person or group, to purchase a number of shares of Common Stock having a market value equal to twice the exercise price of $1.30.The Board could also determine to exchange each Right held by all persons other than the acquiring person or group for three shares of Common Stock.If the Rights are triggered during the term of the Plan, the Rights would remain exercisable for an additional five years, until August 24, 2014. The offer of Friendly LRL is currently conditioned on the tender of a majority of the shares of Common Stock on a fully diluted basis.Friendly LRL amended its offer to eliminate the condition that Friendly LRL and Startech enter into a merger agreement.The rights would be triggered if Friendly LRL were to consummate its offer while the Plan was in effect. The dividend distribution will be made on July 27, 2009, payable to stockholders of record on that date, and will also attach to shares of Common Stock issued by the Company after that date. For questions regarding adoption of the Rights Plan, LRL Friendly’s tender offer or for assistance in withdrawing previously tendered shares, contact Startech’s information agent, Okapi Partners, at the address, phone number and email address below: Okapi Partners 780 Third Avenue 30th Floor
